DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/18/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				2-27
Withdrawn claims: 				None
Previously cancelled claims: 		1
Newly cancelled claims:			None
Amended claims: 				6, 9, 25, and 27
New claims: 					None
Claims currently under consideration:	2-27
Currently rejected claims:			2-27
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-5, 8-10, 12-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685).
Regarding claim 9, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and an oval 
Regarding claim 2, Young teaches the invention as disclosed above in claim 9, including the polysaccharide and chlorogenic acid in the edible component provides: an active function selected from the group consisting of additive substances, effervescent substances (corresponding to disintegration aids), and taste substances ([0057]-[0058]). 
Regarding claim 3, Young teaches the invention as disclosed above in claim 9, including the polysaccharide extractable from a coffee or coffee derivate is galactomannan and arabinogalactan (Fischer, page 93, column 1, paragraph 1- page 94, column 1, paragraph 2), which are naturally present in coffee beans as evidenced by Fischer.  Since Young 
Regarding claim 4, Young teaches the invention as disclosed above in claim 9, including the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]), meaning the edible component differs from the edible portion in the dimension of occupied space and configuration of the occupied space since the edible component will present as a thicker layer than the edible portion.
Regarding claim 5, Young teaches the invention as disclosed above in claim 9, including the curved external surface of the edible component and the edible portion are covered in a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).   
Regarding claim 8, Young teaches the invention as disclosed above in claim 9, including the edible component includes waxes, plasticizing agents, and surfactant agents (corresponding to waxes, glucose, and polyethyleneglycol) ([0058]).
Regarding claim 10, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  It also teaches that the tablet will produce a generally cylindrical tablet of 6-7 mm in thickness ([0065]), which means that the thickness of the edible component will be less than 6-7 mm in thickness which overlaps the claimed thickness range.
Regarding claim 12, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a nucleus type structure, only partially in 
Regarding claim 13, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  By forming a wall between the edible portions wherein the first and third external surfaces overlap but the second and fourth surfaces form the outside of the cylinder, the third external surface of the edible component forms a filter over at least part of the flat external surface of the edible portion where the first and third external surfaces overlap.  Therefore, the structure of the edible component forms a mesh-like structure, providing flow passageways where the second and fourth external surfaces do not overlap and restrictions to the flow of fluid when impinged by a pressurized fluid flow where the first and third external surfaces do overlap. 
Regarding claim 14, Young teaches the invention as disclosed above in claim 9, including the edible portion is provided in a container (corresponding to bags or boxes) ([0066]).
Regarding claim 15, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures 
Regarding claim 16, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees, a skilled practitioner would readily conceive of a product comprising two different types of edible components and two different types of edible portions, the differences being in composition.
Regarding claim 17, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]) and active functions such as having additive substances, effervescent substances, and taste substances ([0057]-[0058]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees and additive substances, a skilled practitioner would readily conceive of two types of edible products presenting edible components with different compositions, so that that they provide at least one of different active properties. Also, 
Regarding claim 18, Young teaches the invention as disclosed above in claim 9, including the edible product is cylindrically shaped and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion substantially fills the volume of the cylinder and the edible component is provided at least partially within the edible portion, wherein the edible component comprises: a disk-shaped portion serving as a top and/or bottom of the cylinder (e.g., the edible component layer resides on one or more surfaces of the tablet such as the flavorant resides on one or more surfaces of the tablet); a disk-shaped portion disposed within said cylinder (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers) ([0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order to provide an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]). 
Regarding claim 19, Young teaches the invention as disclosed above in claim 9, including the edible product is a solid form (corresponding to tablet) (Abstract).
Regarding claim 20, Young teaches the invention as disclosed above in claim 19, including the edible product is to be dissolved in a water to form a beverage using a 
Regarding claim 21, Young teaches the invention as disclosed above in claim 12, including the edible portion is covered by a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).
Regarding claim 23, Young teaches the invention as disclosed above in claim 9, including the edible product is oval and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion (i) substantially fills the volume of the oval and the edible component is provided as a circular disc-like shape interposed between two parts of identical portions (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers as disclosed in [0121]), (ii) substantially fills all of the volume of the oval and the edible component is provided with a circular disc-like shape interposed between two parts of different edible portions, or (iii) substantially fills one half of the volume of the oval and the edible component substantially fills one half of the volume  (e.g., the edible component layer resides on one or more surfaces of the oval such as the flavorant resides on one or more surfaces of the tablet as disclosed in [0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order 
Regarding claim 25, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and a cylindrical shape ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The tablet formed by compaction ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding cylinder shaped edible products ([0065]) formed by compaction ([0008]), multi-layer arrangement of the coffee and flavorants within the edible product ([0121]), and mixtures of different types of coffees used in the edible product ([0061]), a skilled practitioner would readily recognize that configurations of the disclosed edible product include ones as shown in: (A) Fig. 7 of the instant application wherein the edible product is an unbroken cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of said cylindrical shape, and the fourth external surface is curved, does not contact the edible portion, and is an external 
Regarding claim 26, Young teaches the invention as disclosed above in claim 25, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 25).  By forming a wall between the edible portions wherein the first and third external surfaces overlap but the second and fourth surfaces form the outside of the cylinder, the third external surface of the edible component forms a filter over at least part of the flat external surface of the edible portion where the first and third external surfaces overlap.  Therefore, the structure of the edible component forms a mesh-like structure, providing flow 
Regarding claim 27, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has an oval shape with an unbroken exterior ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The compacted product ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding shape, multi-layer arrangement, and mixtures of different types of coffees, a skilled practitioner would readily recognize that a product comprising at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion, wherein the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685) as applied to claim 9 above, in view of Redgwell (Redgwell et al., “Effect of roasting on degradation and structural features of polysaccharides in Arabica coffee beans”, 2002, Carbohydrate Research, vol. 337, pages 421-431).
Regarding claim 6, Young teaches the invention as disclosed above in claim 9, including the product comprises at least about 50 wt.% ground roast coffee ([0061]) from coffee varieties such as Arabica ([0045]), which contains 48-55% polysaccharides (Fischer, page 94, column 1, paragraph 3) such as mannans, galactomannans, arabinogalactans, and cellulose which are extractable (Fischer, page 93, column 2, paragraph 1- page 94, column 1, paragraph 2) as evidenced by Fischer.  Young also teaches that the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]), which means that the edible product comprises the edible component in an amount approaching 100%.  Although Young does not teach the espresso type coffee beverage is 40 mL, consumers commonly manipulate factors such as the amount of water and the amount of coffee used to make their beverage in order to 
However, Redgwell teaches that 12-24% of the polysaccharide content in Arabica coffee beans was degraded after a light roast and 35-40% of the polysaccharide content in Arabica coffee beans was degraded after a dark roast (page 428, column 2, paragraph 3).
It would have been obvious for a person of ordinary skill to have modified the edible component of Young to comprise at least one polysaccharide extractable from coffee in an amount that overlaps the claimed range as taught by Redgwell.  A skilled practitioner would readily recognize that roasting coffee beans causes changes in the coffee beans such as a change in the content of carbohydrates, and, since Young teaches that the edible product comprises roasted Arabica coffee beans, the skilled practitioner would be motivated to consult an additional reference such as Redgwell in order to determine the polysaccharide content of roasted Arabica coffee beans.  Since (a) 12-24% or 35-40% of the total polysaccharides are degraded after light and dark roasting, respectively; (b) the original content of total polysaccharides is 48-55%; and (c) the edible component comprises from an amount approaching 50 wt.% to an amount approaching 100 wt.% of the edible product, the prior art teaches amounts of polysaccharides extractable from coffee that overlap the claimed range.  The selection of an amount within the overlapping range renders the claim obvious.

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc (US 2013/0136843), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685).
Regarding claim 9, Blanc teaches an edible product comprising beverage precursors mixable with a fluid flow (Abstract), that comprises: an edible portion (corresponding to shell) and an edible component (corresponding to core), each comprising an edible substance consisting of compacted ([0037]) roasted and ground coffee having an average grind size within the range of 0.4-2 mm ([0031]-[0032]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  Blanc also teaches that the edible portion comprises 5-40% of the volume of the product ([0046]), which means that the edible component comprises 60-95% of the volume of the product.  Therefore, the disclosed edible component has a content of at least one of polysaccharides and chlorogenic acids that is greater than the content of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the volume of edible component in the product is greater than the content of edible portion in the product (Blanc [0046]).  Blanc also teaches that the edible component is in the shape of a cylinder (corresponding to saucer shape which is a disc or shortened cylinder) and that the shape of the edible portion is the same shape as the edible component (corresponding to spherical portion and shell) ([0042] and Fig 2).  A configuration of the cylindrical edible 

[AltContent: textbox (1st external surface)][AltContent: textbox (2nd external surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    115
    313
    media_image1.png
    Greyscale
[AltContent: rect]
[AltContent: textbox (4th external surface)]
[AltContent: textbox (3rd external surface)]

Referring to the figure shown above, Blanc effectively teaches the edible portion has a first external surface with a flat  and continuous area and a second external surface with a curved continuous area and the edible component has a third external surface with a flat and continuous area that covers the first external surface flat area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion and wherein the edible product has a coherent form and a cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is flat, as described in embodiment (iii) of claim 9 (corresponding to Fig. 6 of the instant specification).  The porous composition of the external surfaces disclosed in Blanc still allows the product to comprise beverage precursors mixable with a fluid flow; therefore the external surfaces are liquid permeable.  Blanc does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, 
Regarding claim 7, Blanc teaches the invention as disclosed above in claim 9, including the edible component changes its structure only when exposed to temperature and pressure conditions higher than ambient temperature and pressure ([0048]).
Regarding claim 11, Blanc teaches the invention as disclosed above in claim 9, including the shell comprises of at least two layers ([0039]), wherein the innermost layer comprises the edible portion as described in the rejection of claim 9 above and the subsequent layer(s) is/are the further edible component(s); therefore, Blanc effectively teaches the edible product comprises a further edible component formed as an envelope over the curved external surfaces of the edible portion.  The envelope acts as an oxygen barrier to the edible portion.   

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101) and Yamamoto (US 2013/0216685) as applied to claims 18 and 23 above, and further evidenced by De’Nobili (De’Nobili, M.D. et al., “Alginate Utility in Edible and Non Edible Film Development and the Influence of Its Macromolecular Structure in the Antioxidant Activity of a Pharmaceutical/Food Interface”, January 2015, Alginic Acid: Chemical Structure, Uses, and Health Benefits).
Regarding claim 22, Young teaches the invention as disclosed above in claim 18, including the product is cylindrically shaped ([0065]) and an external coating is applied to it using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.
Regarding claim 24, Young teaches the invention as disclosed above in claim 23, including an external coating is applied to the edible product as an exterior envelope using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 2-6, 8-10, 12-21, 23, and 25-27 over Young, as evidenced by Ballesteros and Yamamoto: Applicant’s arguments have been fully considered but are not considered to be persuasive.
Applicant amended claim 9 to limit the polysaccharide content of the edible component to a content greater than that in the edible portion to address Examiner’s argument 
However, in the current rejections of claims 9, 25, and 27 above using Fischer as an evidentiary reference instead of Ballesteros, Young teaches that the edible portion comprises a maximum of 15% of the total coffee content of the tablet ([0109]) and that the tablet comprises at least about 50 wt.% ground roast coffee ([0061]), which means that the tablet comprises the edible component from an amount approaching 50% to an amount approaching 100%.  Therefore, the disclosed edible component has a content of at least one of polysaccharides and chlorogenic acids that is greater than the content of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the content of edible component in the tablet is greater than the content of edible portion in the product (Young [0109], [0061]).  Therefore, the cited prior art does teach that the content of at least one of polysaccharides and chlorogenic acids in the edible component is greater than the content in the edible portion.  Furthermore, the product would still 
Applicant amended claim 6 to limit the content of extractable polysaccharide in the edible component to “greater than 10% and less than 15%” and argued that Young only teaches the amount to be 10%.  Applicant stated that there is no teaching or suggestion in Young of further enhancing the polysaccharide content of the edible component and that any assertion that extending beyond the teaching of Young would require impermissible use of hindsight based on Applicant’s own teachings (Applicant’s Remarks, page 17, paragraphs 1-2).
However, as described in the new grounds of rejection for claim 6, a skilled practitioner would readily recognize that roasting coffee beans causes changes in the coffee beans such as a change in the content of carbohydrates, and, since Young teaches that the edible product comprises roasted Arabica coffee beans ([0045]), the skilled practitioner would be motivated to consult an additional reference such as Redgwell in order to determine the polysaccharide content of roasted Arabica coffee beans.  Since (a) 12-24% or 35-40% of the total polysaccharides are degraded after light and dark roasting, respectively (Redgwell, page 428, column 2, paragraph 3); (b) the original content of total polysaccharides is 48-55% (Fischer, page 94, column 1, paragraph 3); and (c) the edible component comprises from an amount approaching 50 wt.% to an amount approaching 100 wt.% of the edible product (Young [0061], [0109]), the prior art teaches amounts of 
Applicant argued that the analysis in the rejection of claim 13 does not teach or suggest the claimed “mesh-like structure” and therefore, the claim is patentable by reason of dependency from claim 9 (Applicant’s Remarks, page 17, paragraphs 3-5).
However, the Examiner points out that the structure described in the rejection fulfills the requirements of claim 13, especially in light of the external surfaces of the edible component being continuous as required in claim 9, which excludes an edible component having external surfaces with holes in them serving as passageways.  It is noted that Applicant stated that claim 9 “defines the surfaces as ‘continuous areas,’ thereby distinguishing from the partially mottled surface that would result from the process described in Campanile at paragraphs 0035 and 0041” on page 14, paragraph 4 of Applicant’s Remarks filed 11/02/2020, wherein the Campanile reference taught that the edible component is a mesh-like structure due to it being distributed over at least 50% of the edible portion ([0035]) as described in paragraph 26 of the Final Rejection filed 08/24/2020.  Therefore, Applicant’s prior argument was against the edible component having holes in its external surfaces and Applicant provides no other interpretation of an edible component comprising continuous external surfaces that can form passageways and/or restrictions as claimed than the one described by the Examiner in the rejection of claim 13.  Since the current prior art has been shown to teach all features of claims 2-6, 8-

Claim Rejections – 35 U.S.C. §103 of claims 7, 9, and 11 over Blanc, as evidenced by Ballesteros and Yamamoto: Applicant’s arguments have been fully considered but are not considered to be persuasive.
Applicant amended claim 9 to limit the polysaccharide content of the edible component to a content greater than that in the edible portion to address Examiner’s argument regarding the use of previously-extracted espresso coffee instead of non-extracted espresso coffee not constituting a patentable difference over the prior art.  Applicant stated that the combination of an edible substance consisting of an expresso coffee or a derivate thereof previously extracted and having a higher content of at least one of polysaccharides and chlorogenic acids than the content in the edible portion is not found in the prior art.  Applicant added that claims 7 and 11 are patentable by reason of dependency on claim 9 (Applicant’s Remarks, page 24, paragraph 1; page 26, paragraph 4). 
However, Blanc teaches that the edible portion comprises 5-40% of the volume of the product ([0046]), which means that the edible component comprises 60-95% of the volume of the product.  Therefore, the disclosed edible component has a content of at least one of polysaccharides and chlorogenic acids that is greater than the content of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the 

Claim Rejections – 35 U.S.C. §103 of claims 22 and 24 over Young as evidenced by Ballesteros, Yamamoto, and De’Nobili: Applicant’s arguments have been fully considered but are not considered to be persuasive.
Applicant added that claims 22 and 24 are patentable by reason of dependency on claim 9 since De’Nobili does not remedy the deficiencies of Young (Applicant’s Remarks, page 27, paragraph 2).
However, Young as evidenced by Fischer and Yamamoto has been shown to teach all features of claim 9.  Therefore, Applicant’s arguments are unpersuasive and the rejections of claims 22 and 24 stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791